Martin J.

delivered the opinion of the Court. The plaintiff is appellant from a decision of the District Court sustaining the defendant’s plea to its jurisdiction.
• The latter who is parish judge of the parish of St. Landry, was under the territorial government, appointed curator of the plaintiff, then a minor, by one of the judges of the Superior Court. The object of the present suit was to obtain a settlement of accounts, which the defendant contended the District court had no jurisdiction to act upon.
It has been contended by the appellee’s counsel, that by the Code of Practice 924. No. 9. the Court of Probates have the exclusive power to compel curators to render their accounts ; and consequently District Courts are without jurisdiction for such an object.
The appellant’s counsel has urged that the defendant being parish judge, and as such ex officio judge of the Court of Probates of his parish, is not sueable in this Court: and therefore, the Court being without jurisdiction of the present case, the District Court, which has a general jurisdiction of all cases not exclusively given to another Court, is not ousted of its jurisdiction: Further, that the curatorship having been granted by a judge of the Superior Court of the late territory, ulterior proceedings — were to be had in that Court; and all cases pending therein have been transferred to the District Courts, whose jurisdiction extended to all civil cases, when the matter in dispute exceeds $50. C. P. 126. Further, that by the Code of Practice, Article 997, judges of Probate Courts can call to account those curators, only, whom they have appointed.
1. The act which authorised judges of the Superior Courts of the territory to grant letters of curatorship to probate judges has been repealed, and the authority has been vested in a justice, of the peace.
A Court is not ousted of its jurisdiction in consequence of the sole Judge of it, being interested in a suit as being personally incapacitated. If a Probate Judge is a Curator, his Court is the proper and exlusive jurisdiction to compel him to account although from personal interest he cannot sit; yet, there is no other jurisdiction to tiy the case, which is a casus omissus, ■that the judiciary cannot supply.
2. We are of opinion that a Court is not ousted of its juris diction, by the circumstance of the sole judge of it, having an interest in a suit, as being personally incapacitated.
3. In such a case we do not believe the jurisdiction of the court is affected — and it is the province of the legislature to malee special provision; as they have in case of a district judge. Till this be done, the case is a casus omissus, which does not derange the jurisdiction of the Court, and it is not for the judiciary to apply the remedy.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs.